Citation Nr: 0012416	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-05 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from April 1958 to February 
1961, May 1961 to May 1964, and from December 1964 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  This case was 
previously before the Board in April 1999.

In October 1999 the veteran submitted evidence to the Board 
subsequent to the transfer of his claims file to the Board.  
The evidence was not accompanied by a waiver of RO 
consideration.  The majority of the records related to 
cardiac testing.  The records do refer to muscle complaints 
(knee and elbow) elicited during range of motion and strength 
testing.  However, there were no findings that were 
attributed to peripheral neuropathy or any other neurological 
disorder.  Accordingly, the evidence received in October 1999 
is not "pertinent" to the issue on appeal, and the evidence 
does not have to be referred to the RO for review and 
preparation of a supplemental statement of the case.  38 
C.F.R. § 20.1304(c) (1999).

In written argument dated in December 1999, the veteran's 
representative appears to be raising a claim for an increased 
rating for hypertension or a separate rating for numbness of 
the hands, allegedly due to hypertension.  This assertion 
could also be construed as a claim for secondary service 
connection for numbness of the hands.  (See 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).)  The Board refers this matter to the RO for 
clarification and any appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran has or has ever had acute or subacute peripheral 
neuropathy.

2.  There is no medical evidence of a nexus between 
peripheral neuropathy and the veteran's active military 
service, including exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for certain chronic disabilities, such as organic 
diseases of the nervous system, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, a veteran must present medical 
evidence of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran has claimed that he suffers from peripheral 
neuropathy as a result of exposure to Agent Orange during his 
service in Vietnam.  For purposes of the present case, the 
Board points out that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a certain listed disability, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).  Specifically, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  Note 2 of 38 C.F.R. § 3.309(e) 
further defines acute and subacute peripheral neuropathy as 
meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  In addition, 
acute and subacute peripheral neuropathy are required to 
become manifest to a compensable degree within one year from 
the last exposure.  38 C.F.R. §  3.307(6)(ii).  

The veteran had active service from April 1958 to February 
1961, May 1961 to May 1964, and from December 1964 to 
December 1979.  His service medical records are negative for 
any complaints or clinical findings that were attributed to 
peripheral neuropathy or any other organic disease of the 
nervous system.  An October 1974 record indicates that the 
veteran complained of sharp numbness in his arms and 
occasional numbness in his left leg.  A February 1975 record 
reflects that the veteran continued to have numbness in his 
hands.  It was also noted at that time that there was 
flushing of the face secondary to alcohol.  The veteran's 
neurological system was clinically evaluated as normal on his 
June 1979 service retirement examination.

At an October 1980 EMG study, the veteran complained of 
numbness in both legs.  He stated that he first noticed the 
problem in 1973 or 1974 while serving in Italy.  The examiner 
stated that "[t]he superficial peroneal nerve sensory 
latency is slightly prolonged, and the sural nerve conduction 
velocity is slightly slowed suggesting a mild sensory 
neuropathy."  In a record dated later in October 1980, an 
examiner stated that "I do not presently see any evidence of 
neuropathy."

In a January 1992 statement, the veteran indicated that he 
was diagnosed with peripheral neuropathy in 1979.

In an April 1997 VA outpatient treatment record, the veteran 
complained of nerve damage of the right foot and right leg.

The Board observes that the veteran has never been diagnosed 
with acute or subacute peripheral neuropathy.  Although an 
October 1980 VA examiner commented that findings from an 
October 1980 EMG suggested a mild sensory neuropathy, another 
VA examiner's follow-up comments two weeks later revealed no 
evidence of neuropathy; the examiner specifically opined that 
there was no evidence of neuropathy.  Thus, it is apparent 
that further evaluation ruled out the neurological disorder.  
The Board further notes that even assuming that the October 
1980 EMG resulted in a finding that the veteran had acute or 
subacute peripheral neuropathy, the veteran's DD 214 
indicates that he last served in Vietnam in November 1970.  
It is clear that the veteran's disorder (assuming for the 
sake of argument that he had acute or subacute peripheral 
neuropathy) did not therefore become manifest to a 
compensable degree within one year from the last exposure.  
38 C.F.R. §  3.307(6)(ii).  

The Board observes that the veteran appears to be claiming 
that he suffers from chronic peripheral neuropathy.  The 
Board notes that chronic peripheral neuropathy is not shown 
to be a disability which may be presumed to have been caused 
by exposure to Agent Orange during active service in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a), 3.309(e).  While service connection may also be 
established on a direct incurrence basis (under the 
provisions of 38 C.F.R. § 3.303(d)) if the evidence shows 
that veteran's claimed peripheral neuropathy is etiologically 
related exposure to Agent Orange in service or otherwise to 
service, even though the disorder is not among those 
enumerated at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), there is no evidence that any 
physician or other qualified health care professional has 
attributed the veteran's numbness and other symptomatology to 
his exposure to Agent Orange or otherwise to service.  The 
Court has held that assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the veteran, have no probative value.  Thus, 
the veteran's contentions that his numbness in legs may be 
due to his exposure to Agent Orange cannot be considered in 
this regard.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
That is, being a layman, he is not competent to give an 
opinion regarding medical causation, and his statements on 
such matters do not serve to make the claim well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, to the extent that the October 1980 EMG suggested 
that the veteran suffered from a neurological disorder, there 
is no evidence showing that such disease was manifested to a 
compensable degree within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1112.  Moreover, as noted above, it was reported 
following further evaluation approximately three weeks after 
the EMG finding that there was no evidence of peripheral 
neuropathy, and the veteran has not submitted any objective 
medical evidence since that time to show that he has the 
claimed disorder. 

As the veteran has not presented any competent medical 
evidence that he currently suffers from a neurological 
disorder related to service, and as there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to his current disabilities, his claim for 
service connection for peripheral neuropathy is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claim requires medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for peripheral neuropathy 
is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

